         Case 3:17-cv-03763-JSC Document 77 Filed 11/16/20 Page 1 of 1

                    UNITED STATES COURT OF APPEALS
                                                                     FILED
                           FOR THE NINTH CIRCUIT
                                                                    NOV 16 2020
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS




 BRIAN WILSON; et al.,                          No. 19-16998

               Plaintiffs - Appellants,
                                                D.C. No. 3:17-cv-03763-JSC
   v.                                           U.S. District Court for Northern
                                                California, San Francisco
 TESLA, INC., a corporation, DBA
 Tesla Motors, Inc. and TESLA                   MANDATE
 MOTORS, INC., a corporation,

               Defendants - Appellees.


        The judgment of this Court, entered October 23, 2020, takes effect this date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

                                               FOR THE COURT:

                                               MOLLY C. DWYER
                                               CLERK OF COURT

                                               By: Nixon Antonio Callejas Morales
                                               Deputy Clerk
                                               Ninth Circuit Rule 27-7
